DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 11,160,971. Although the claims at issue are not identical, they are not patentably distinct from each other because both recite a tremor suppression device comprising: a garment wearable on an anatomical region and including electrodes contacting the anatomical region when the garment is worn on the anatomical region; and an electronic controller configured to: detect electromyography (EMG) signals as a function of anatomical location and time using the electrodes; identify tremors as a function of anatomical location and time based on the EMG signals; and apply electrical stimulation using the electrodes. 

Claims 1-17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of copending Application No. 17/476,723 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both recite a tremor suppression device comprising: a garment wearable on an anatomical region and including electrodes contacting the anatomical region when the garment is worn on the anatomical region; and an electronic controller configured to: detect electromyography (EMG) signals as a function of anatomical location and time using the electrodes; identify tremors as a function of anatomical location and time based on the EMG signals; and apply electrical stimulation using the electrodes. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 4-6 and 10-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
While the specification discloses disclose applying functional electrical stimulation (FES) to the patient (“Additionally or alternatively, the garment 10 could apply higher power via the electrodes 14 to provide functional electrical stimulation (FES) which causes movement of an anatomical part. For example, FES could be applied to drive an arm to a position of least harm for the person experiencing a seizure. In similar fashion, FES could be applied to preserve muscle elasticity and/or prevent bed sores” (paragraph 34)), the specification does not provide support for concurrently applying FES and “NMES at one or more anatomical locations as a function of time” to the same electrode set.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “safe location” in claim 1 is a relative term which renders the claim indefinite. The term “safe” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Additionally, as to claims 1-11, it is unclear if the electrodes included on the garment are the same “electrodes” employed by the electronic controller in line 6. Furthermore, it is unclear what the structural cooperative relationships between the components (i.e. the garment and the electronic controller) and how the electronic controller communicates with the electrodes of the wearable garment. 
Claim 2-6 recite the limitation "electronic processor" in line 2.  There is insufficient antecedent basis for this limitation in the claim. 
NOTE: For the purposes of prior art, the examiner considers the “electronic processor” to be the “electronic controller” recited in line 4 of claim 1. 
Claim 10 recites the limitation "apply the NMES" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites “applying an electrical stimulation to the patient” in line 5. It is unclear how the stimulation is applied or what component is applying the stimulation.  The “electrodes” included on the garment (see line 3) appear to be the component that delivers the stimulation, yet it is unclear how the garment worn can provide VNS or DBS. Further clarification is required.
As to claims 8 and 17, the claimed limitations for the anatomical region is unclear.  The examiner recommends amending the claim for clarity, such as --wherein the anatomical region is at least one of an arm, a wrist and/or a hand, or a leg, an ankle and/or a foot--.
NOTE: The subject matter claimed recited in claim 7 and 16 could also be amended in the same such a manner (i.e. “arm and/or wrist or leg and/or ankle”) but is not required for clarity sake.  
		
		Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Boston (US Patent Publication 20070123951). 
As to claim 1, as best understood in light of the rejections under 35 U.S.C. 112 above, Boston discloses a garment wearable on an anatomical region and including electrodes contacting the anatomical region when the garment is worn on the anatomical region (“FIG. 2 illustrates an apparatus 63 for effecting the proper alignment and application of a multi-layer stimulation and/or recording electrode I of the type described above, in an essentially user independent manner. For purposes of explanation the apparatus 63 is described for application to a patients arm, however it should be understood that application to other body sites is also possible” (paragraph 61). Thus the electrode application unit, depicted as 63 in Figure 2, enables the multi-layered electrode unit to be a wearable electrode garment); and an electronic controller (“the re-usable control unit 27 which regulates the feedback controlled stimulatory activity as well as integrating the input information” (e.g., paragraph 52); the control unit includes a microprocessor as seen in Figure 3) configured to: detect electromyography (EMG) signals as a function of anatomical location and time using the electrodes (e.g., paragraph 47); identify tremors as a function of anatomical location and time based on the EMG signals (e.g., paragraphs 96-99; also see Figure 5 and page 7, claims 11  and 15, for example); and apply functional electrical stimulation (FES) using the electrodes to cause the anatomical region (e.g., paragraphs 38 and 94; also Figure 5 and page 7, claims 11 and 15).
Additionally, as to claim 1, the functional language and introductory statement of intended use of claim 1 has been carefully considered but are not considered to impart any further structural limitations over the prior art. Since Boston utilizes FES as claimed by the Applicant, Boston is therefore capable of being used “to move an anatomical region to a safe location”. In addition, nothing prevents Boston from moving the anatomical region. Furthermore, as stated above, it is unclear what is considered a “safe location”. Therefore, the FES of Boston is capable of being used to “move an anatomical region to a safe location”.  
As to claim 2, as best understood in light of the rejections under 35 U.S.C. 112 above, Boston discloses the electronic processor (considered for the purposes of prior art to be the “electronic controller”) is configured to identify tremors by operations including spectral filtering the EMG signals to remove frequency components corresponding to voluntary motion (e.g., paragraphs 28, 30, 38 and 96-98; also see Abstract and page 7, claims 11, 13 and 15).  
As to claim 3, as best understood in light of the rejections under 35 U.S.C. 112 above, Boston discloses the garment further includes at least one inertial motion unit (IMU) (accelerometer, depicted as 93 in Figure 3; e.g., paragraphs 27 and 91-93) and the electronic processor is configured to identify tremors further based on an orientation of the anatomical region determined using the IMU (e.g., paragraphs 27, 91-93 and 96-98).  
As to claim 4, as best understood in light of the rejections under 35 U.S.C. 112 above, Boston discloses applying neuromuscular electrical stimulation (NMES), specifically functional electrical stimulation (FES), to the muscle(s) (e.g., paragraphs 38 and 94) and regulates the stimulation via a control unit (control unit which includes a microprocessor, as seen in Figure 3 for example). Therefore, since Boston applies FES, Boston thus applies NMES stimulation signals at one or more anatomical locations. Furthermore, since the NMES is determined based on identified tremors and tremor movements, the examiner considers the NMES to be determined based on the identified tremors and an anatomy-specific tremor migration model.  
As to claim 5, as best understood in light of the rejections under 35 U.S.C. 112 above, Boston discloses applying neuromuscular electrical stimulation (NMES), specifically functional electrical stimulation (FES), to the muscle(s) (e.g., paragraphs 38 and 94) and regulates the stimulation via a control unit (control unit which includes a microprocessor, as seen in Figure 3 for example). Therefore, since Boston applies FES, Boston thus applies NMES stimulation signals at one or more anatomical locations. Furthermore, since the NMES is determined based on identified tremors and tremor movements, the examiner considers the NMES to be determined based on the identified tremors and an anatomy-specific tremor migration rate and direction.  
As to claim 6, as best understood in light of the rejections under 35 U.S.C. 112 above, Boston discloses applying neuromuscular electrical stimulation (NMES), specifically functional electrical stimulation (FES), to the muscle(s) (e.g., paragraphs 38 and 94) and regulates the stimulation via a control unit (control unit which includes a microprocessor, as seen in Figure 3 for example). Therefore, since Boston applies FES, Boston thus applies NMES stimulation signals at one or more anatomical locations and classifies the identified tremors based on spectral analysis of the EMG signals (e.g., paragraphs 95-99); determining tremor suppressing NMES at one or more anatomical locations as a function of time based on the identified tremors and their classifications (e.g., see Figure 5); and applying the determined tremor suppressing NMES using the electrodes (e.g., paragraphs 28, 30, 38 and 96-98; also see Abstract and page 7, claims 11, 13 and 15).
As to claims 7-8, as best understood in light of the rejections under 35 U.S.C. 112 above, Boston discloses an arm alignment unit (e.g., paragraphs 59-64). Therefore, the anatomical region is an arm. 
As to claim 9, as best understood in light of the rejections under 35 U.S.C. 112 above, Boston discloses a hydrogel layer (depicted as 3 in Figure 1; e.g., paragraphs 48-50) to engage with the electrode disks (see Figure 1). Therefore, the electrodes to comprise electrogel discs. 
As to claims 10-11, as best understood in light of the rejections under 35 U.S.C. 112 above, Boston discloses applying neuromuscular electrical stimulation (NMES), specifically functional electrical stimulation (FES), to the muscle(s) (e.g., paragraphs 38 and 94) and regulates the stimulation via a control unit (control unit which includes a microprocessor, as seen in Figure 3 for example). Therefore, since Boston applies FES, Boston thus applies NMES stimulation signals at one or more anatomical locations to suppress tremors. Furthermore, the electrodes provide both recording/sensing and stimulation (e.g., paragraphs 16-18; also see Figure 1).  

Claims 12-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Molnar et al. (US 8,121,694 B2).
As to claims 12 and 14, as best understood in light of the rejections under 35 U.S.C. 112 above, Molnar et al. discloses a garment worn on an anatomical region of a patient and including electrodes contacting the anatomical region when the garment is worn on the anatomical region (motion sensors, depicted in Figure 13), measuring baseline tremors in the anatomical region (e.g., col. 24, lines 26-44); applying an electrical stimulation to the patient by Vagus Nerve Stimulation (VNS) or Direct Brain Stimulation (DBS); during or after the applying of the electrical stimulation by VNS or DBS, using the garment to measure modified tremors in the anatomical region (e.g., col. 39, lines 55-67); and tuning the electrical stimulation while repeating the applying and the measuring until tremor suppression is achieved (see Figures 14 and 17-19B). 
As to claim 13, as best understood in light of the rejections under 35 U.S.C. 112 above, Molnar et al. discloses the delivery of “stimulation to other regions within patient 12, in addition to or as an alternative to delivering stimulation to brain 20. As examples, IMD 62 may deliver electrical stimulation therapy to the spinal cord of patient 12, nerves, muscles or muscle groups of patient 12, or another suitable site within patient 12 in order to help patient 12 better control muscle movement” (col. 19, lines 24-41). Therefore, Molnar et al. discloses the electrical stimulation is applied to the patient by VNS.  
As to claims 15-17, as best understood in light of the rejections under 35 U.S.C. 112 above, Molnar et al. discloses using of the garment located on the arm and/or leg (see Figure 13) to measure modified tremors in the anatomical region is performed during the electrical stimulation by VNS or DBS (e.g., see Figure 18A-19B).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSSA M ALTER whose telephone number is (571)272-4939. The examiner can normally be reached M-F 7am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALYSSA M ALTER/Primary Examiner, Art Unit 3792